Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 31% to $0.21 for the Second Fiscal Quarter of 2015 HOQUIAM, WA – April 28, 2015 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income to common shareholders of $1.45 million, or $0.21 per diluted common share, for the second fiscal quarter ended March 31, 2015.This compares to net income to common shareholders of $1.16 million, or $0.16 per diluted common share, for the quarter ended March 31, 2014 and net income to common shareholders of $1.73 million, or $0.24 per diluted common share, for the quarter ended December 31, 2014.For the first six months of fiscal 2015, Timberland earned $3.18 million, or $0.45 per diluted common share, compared to $2.56 million, or $0.37 per diluted common share for the first six months of fiscal 2014. Timberland’s Board of Directors also declared a $0.06 per common share quarterly cash dividend, payable on May 28, 2015 to shareholders of record on May 14, 2015. “The Company experienced solid loan and deposit growth during the past quarter,” said Michael R. Sand, President and CEO.“Loan originations increased 11% from the linked quarter and 74% from the comparable quarter one year earlier.Deposits increased 4% during the quarter with transaction accounts accounting for the majority of the increase.Each fiscal year since 2010 the Company has increased its net loans outstanding, deposit balances and profitability while maintaining a remarkably stable net interest margin.We have continued our emphasis on growing the Bank profitably while positioning it to respond positively to rising interest rates.” Second Fiscal Quarter 2015 Highlights (at or for the period ended March 31, 2015, compared to March 31, 2014, or December 31, 2014): · Earnings per diluted common share for the current quarter increased 31% to $0.21 from $0.16 for the comparable quarter one year ago; · Earnings per diluted common share for the first six months of fiscal 2015 increased 22% to $0.45 from $0.37 for the first six months of fiscal 2014; · Declared a quarterly cash dividend to common shareholders of $0.06 per common share; · Total deposits increased by $25.3 million, or 4% during the quarter and 6% year-over-year; · Net loans receivable increased by $10.7 million, or 2% during the quarter and 5% year-over-year; · Loan originations increased 11% to $55.5 million in the second fiscal quarter compared to $50.1 million in the first fiscal quarter and increased 74% from $31.9 million in the second fiscal quarter one year ago; · Mortgage loans sold into the secondary market increased 56% compared to the linked quarter and 146% from the like quarter in the prior fiscal year; · Non-interest income for the current quarter increased by 10% from the comparable quarter one year ago, and by 4% from the preceding quarter; · Total delinquent and non-accrual loans decreased 5% during the current quarter and 17% year-over-year; · Other real estate owned (“OREO”) and other repossessed assets decreased 4% during the current quarter and 40% year-over-year; and · Book value and tangible book value per common share increased to $12.11 and $11.31, respectively, at quarter end. Timberland Fiscal Q2 Earnings April 28, 2015 Page 2 Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 15.23%, a Tier 1 leverage capital ratio of 10.63% and a tangible capital to tangible assets ratio of 10.35% at March 31, 2015. Reflecting continued improvement in asset quality, no provision for loan losses was required for the quarters ended March 31, 2015, December 31, 2014 and March 31, 2014.The Bank had net recoveries of $60,000 for the current quarter compared to net charge-offs of $105,000 for the preceding quarter and net recoveries of $4,000 during the comparable quarter one year ago.The non-performing assets to total assets ratio improved to 2.55% at March 31, 2015 from 2.68% three months earlier and 3.69% one year ago. Total delinquent loans (past due 30 days or more) decreased 5% to $12.2 million at March 31, 2015, from $12.8 million at December 31, 2014 and decreased 17% from $14.7 million one year ago.Non-accrual loans increased slightly to $10.9 million at March 31, 2015, from $10.8 million at December 31, 2014 and decreased from $12.6 million at March 31, 2014.The non-accrual loans at March 31, 2015 were comprised of 35 loans and 25 credit relationships.By dollar amount per category: 45% are secured by residential properties; 39% are secured by land; 14% are secured by commercial properties; and 2% are secured by residential construction projects. OREO and other repossessed assets decreased 4% to $7.9 million at March 31, 2015, from $8.2 million at December 31, 2014 and decreased 40% from $13.2 million at March 31, 2014.At March 31, 2015, the OREO portfolio consisted of 35 individual properties and one other repossessed asset.The properties consisted of 22 land parcels totaling $3.6 million, four commercial real estate properties totaling $2.1 million, nine one- to-four-family homes totaling $2.1 million and one mobile home with a book value of $67,000.During the quarter ended March 31, 2015, five OREO properties totaling $560,000 were sold for a net gain of $94,000. Balance Sheet Management Total assets increased by $26.4 million, or 4%, to $776.3 million at March 31, 2015, from $749.9 million at December 31, 2014.The increase was primarily due to an $11.7 million increase in cash and cash equivalents, a $10.7 million increase in net loans receivable and a $3.9 million increase in CDs held for investment.The increase in total assets was funded primarily by a $25.3 million increase in total deposits. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 18.2% of total liabilities at March 31, 2015, compared to 16.5% at December 31, 2014, and 16.0% one year ago. Net loans receivable increased by $10.7 million to $584.3 million at March 31, 2015, from $573.6 million at December 31, 2014.The increase was primarily due to an $8.2 million increase in construction loans, a $4.8 million increase in one- to four-family loans, a $3.2 million increase in multi-family loans, a $2.0 million increase in commercial business loans and a $1.2 million increase in commercial real estate loans. These increases to net loans receivable were partially offset by a $7.2 million increase in the undisbursed portion of construction loans in process and a $1.3 million decrease in total consumer loans. Timberland Fiscal Q2 Earnings April 28, 2015 Page 3 LOAN PORTFOLIO March 31, 2015 December 31, 2014 March 31, 2014 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One- to four-family $ 17
